                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10     GEORGE CHRISTOPHER UBERTI,
                                  11                    Plaintiff,                                      No. C 19-04025 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13     VALERIE BROWN, SUSAN GORIN, MICHAEL                            ORDER GRANTING
                                         KERNS, DAVID RABBITT, TIMOTHY SMITH,                           DEFENDANTS’ MOTION
                                  14     SHIRLEE ZANE, PAUL KELLEY, MICHAEL                             TO DISMISS AND
                                         MCGUIRE, JAMES GORE, MICHAEL REILLY,                           DENYING PLAINTIFF'S
                                  15     EFREN CARRILLO, LYNDA HOPKINS, RODNEY                          MOTION FOR SUMMARY
                                         DOLE, DONNA DUNK, DAVID SUNDSTROM,                             JUDGMENT
                                  16     ERICK ROESER, ROBERT BOITANO, PAMELA
                                         TORILATT, and JONATHAN KADLEC,
                                  17

                                  18                    Defendants.

                                  19

                                  20          In this Sherman Act action by a pro se plaintiff, a county consolidation of government

                                  21   offices is not an action of “trade or commerce,” so the claim must be dismissed.

                                  22                                            STATEMENT

                                  23          Pro se plaintiff raised two antitrust claims against agents of the County of Sonoma

                                  24   following their decision in 2006 to consolidate the County Offices of the Auditor-Controller

                                  25   with the Treasurer-Tax Collector into the Office of the Auditor-Controller with the Treasurer-Tax

                                  26   Collector (“ACTTC”). Defendants Valerie Brown, Susan Gorin, Michael Kerns, David Rabbitt,

                                  27   Timothy Smith, Shirlee Zane, Paul Kelley, Michael McGuire, James Gore, Michael Reilly, Efren

                                  28   Carrillo, Lynda Hopkins, Rodney Dole, Donna Dunk, David Sundstrom, Erick Roeser, Robert
                                   1   Boitano, Pamela Torilatt, and Jonathan Kadlec (“defendants”) are past and current members of the

                                   2   Board of Supervisors, and prior employees and heads of the ACTTC. The County’s Board of

                                   3   Supervisors approved the consolidation by passing Ordinance No. 5604. The consolidation

                                   4   occurred pursuant to California Government Code Section 24304.2 which stated,

                                   5   “[n]otwithstanding Section 24300, in the Counties of Lake, Mendocino, Santa Cruz, Sonoma,

                                   6   Trinity, and Tulare, the board of supervisors, by ordinance, may consolidate the duties of the

                                   7   offices of Auditor-Controller and Treasurer-Tax Collector into the elected office of Auditor-

                                   8   Controller-Treasurer-Tax Collector.” Four of the named defendants headed the ACTTC, and two

                                   9   of the named defendants were former office employees, although plaintiff sues all defendants as

                                  10   “a single actor” (Opp. at 3).

                                  11          The ACTTC oversees grant agreements to nonprofits in Sonoma County. The complaint

                                  12   alleges that following the consolidation, the ACTTC ceased being independent and thus somehow
Northern District of California
 United States District Court




                                  13   violated the Sherman Act. Defendants moved to dismiss, to which plaintiff replied and moved for

                                  14   summary judgment. Because plaintiff lacks standing and the governmental office consolidation is

                                  15   not an action of “trade or commerce,” defendants’ motion to dismiss is GRANTED and plaintiff’s

                                  16   motion for summary judgment is DENIED.

                                  17                                               ANALYSIS

                                  18          As a threshold issue, plaintiff lacks standing to bring this case. Plaintiff sued agents of

                                  19   the County alleging improper auditing of government funds following the office consolidation

                                  20   (Sec. Amd. Compl. at 17). However, our court of appeals rejects municipal taxpayer standing.

                                  21   See Catholic League for Religious & Civil Rights v. City & Cty. of S.F., 624 F.3d 1043, 1082

                                  22   (9th Cir. 2009); see also DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 349 (2006).

                                  23   Furthermore, plaintiff asserted that the consolidation led to improper auditing practices which

                                  24   caused him harm. The Second Amended Complaint alleges that a number of charitable and

                                  25   housing nonprofits in the County failed to submit financial statements this year. Plaintiff asserts

                                  26   that, as a former homeless person and current renter (instead of home-owner), in the County,

                                  27   the improper auditing may affect his social and economic wellbeing. To confer standing from

                                  28   an “injury in fact,” pleadings must be “concrete and particularized.” Spokeo, Inc. v. Robins,
                                                                                         2
                                   1   136 U.S. 1540, 1545 (2016). Here, such injury is merely speculative. Standing cannot be

                                   2   conferred.

                                   3          Moreover, plaintiff’s Sherman Act claims are without legal merit. The Sherman Act

                                   4   prohibits “[e]very contract, combination in the form of trust or otherwise, or conspiracy, in

                                   5   restraint of trade or commerce.” 15 U.S.C. § 1. Our court of appeals recognized in Sheppard v.

                                   6   Lee that normal governmental operations are not subject to antitrust claims. 929 F.2d 496

                                   7   (9th Cir. 1991). In Sheppard, the plaintiff brought a number of Sherman Act claims against a

                                   8   county after the board of supervisors passed a regulation which prevented him from running for

                                   9   office. The district court dismissed the action for failure to raise a valid claim under the Sherman

                                  10   Act, and our court of appeals affirmed. “Neither the business of conducting the government

                                  11   nor the holding of a political office constitutes ‘trade or commerce’ within the meaning of the

                                  12   Sherman Act…[t]he operation of the government is neither a commercial activity nor a
Northern District of California
 United States District Court




                                  13   competitive one.” Ibid. at 498 –99. Like in Sheppard, defendants here exercised normal

                                  14   governmental operations in consolidating the government offices pursuant to California code.

                                  15   Therefore, the consolidation falls outside the ambit of the Sherman Act.

                                  16                                             CONCLUSION

                                  17          For the aforementioned reasons, defendants’ motion to dismiss is GRANTED and

                                  18     plaintiff’s motion for summary judgment is DENIED. Being futile, leave to amend is DENIED.

                                  19     This case is ready for the appellate process and plaintiff should take care to take all steps

                                  20     needed to perfect his appeal.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24     Dated: February 20, 2020.

                                  25
                                                                                                 WILLIAM ALSUP
                                  26                                                             UNITED STATES DISTRICT JUDGE
                                  27

                                  28
                                                                                          3
